Title: To Alexander Hamilton from Ross Bird, 28 May 1800
From: Bird, Ross
To: Hamilton, Alexander


          
            Sir
            Salisbury North Carolina May 28th. 1800
          
          Having formerly served in the 1st. Sub Legion and deranged there from in the year 96 at Detroit and traveled to this state (my previous Residence) from whence I visited philada after Incuring all the Expences of a Deranged Officer I was fortunate Enough to Come into service in the place of a wounded and superanuated Officer—
          I came into service it is true; but the Object of this letter is to request your Oppinion wether this is sufficient to bar my Claim for the provision made for the mon Compensation to Officers for the Inconveniencies arrising to Officers to them out of the act of the 3d. of March 97. the 6th. & last Section, I Assure you it will by no means Indemnify me for the Additional expences I was at, at a time I was by no means provided to meet the Event—
          It is useless however for me to say more about it, than that I have made my Claim & it has been denied me; but herewith transfer you the papers upon which I found my Claim I am sorry sir to be under the Necessity of Troubling you for your Oppinion should you judge in my favor please direct the Accountant to pass Amot. to the Credit of my a/c or furnish me with your Oppinion the better to substantiate My Claim upon Application at the Accountants Office—
          After requesting you pardon for the trouble I have given you on this Occation I subscribe myself with Esteem You Obt. & Humble Servt.
          
            Ross Bird Captain
            4th. United States Regt.
          
          Major Genl. Hamilton
        